Citation Nr: 0608403	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-04 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to April 
1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefits sought. 

In August 2004, the veteran appeared at the Houston RO and 
testified before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

The claim for service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The weight of the competent evidence is against that the 
veteran currently suffers from either hearing loss or 
tinnitus as a result of his military service .





CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are 
not met.   38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2005).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3,102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claim.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim(s) for service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  



II.  Analysis

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  He essentially contends that he 
developed hearing loss while on active duty, claiming that as 
a gunner's mate he was involved in bombardments of targets in 
Korea and that he developed hearing loss and tinnitus as a 
result.  

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under the provisions of 38 C.F.R. § 3.385 (2005), impaired 
hearing is considered by VA to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

Service medical records are silent as to complaints, 
findings, or diagnosis of any hearing loss or tinnitus.  His 
reported separation examination recorded normal hearing, and 
there was no notation as to any tinnitus.  His discharge 
medical examination in April 1953 was normal.

Nevertheless, the absence of in-service evidence of hearing 
loss is not fatal to a claim for service connection for such 
condition.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

The Board observes that the veteran was hospitalized in 
August 1980, at which time he was afforded a physical 
examination.  In the context of that examination, the 
examiner reported the veteran's ears as entirely normal at 
that time, more than 25 years after his military service.  

The veteran was afforded a VA examination in November 2002.  
He reported a history of military (weapons fire - without 
hearing protection) and post service occupational noise 
exposure (factory/plant noise, oil rigs, construction work - 
likewise, without hearing protection).  The examiner 
commented that the veteran's tinnitus "could be related to 
his history of noise exposure, which includes both military 
and civilian noise exposure and/or to other events or 
conditions in his life which may be unreported or 
unrecognized by the individual."  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
30
60
LEFT
30
30
35
55
80

The average decibel loss between 1000 and 4000 hertz was 35 
decibels in the right ear, and 50 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 96 percent in the right ear and 98 percent in the left 
ear.  The examiner commented that the veteran had worked with 
a significant amount of noise exposure in his military and 
civilian life.  It was felt that it was as likely as not that 
noise exposure in both civilian and miliary has contributed 
to hearing loss and tinnitus.  

The November 2002 VA audiology examiner notes that the 
veteran had exposure to noise both in service and in his 
civilian occupations and does little more than propose that 
it is possible that the veteran's hearing loss and tinnitus 
are related to service and/or to civilian noise exposure.  
Accordingly, the examination amounts to conjecture as it is 
both equivocal and speculative.  The United States Court of 
Appeals for Veterans Claims (hereinafter, "Court") made it 
clear in Tirpak v. Derwinski, 2 Vet. App. 609 (1992) that 
medical possibilities and unsupported medical opinions carry 
negligible probative weight.  Additionally, the Court in 
Tirpak further commented that medical evidence which merely 
indicates that the alleged disorder "may or may not" exist 
or "may or may not" be related, is too speculative to 
establish the presence of the disorder claimed or the 
relationship thereto.  Speculation is not legally sufficient 
to establish service connection.  Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992).  

In this case the Board considers that the absence of any 
pertinent reference in service medical records is of 
considerable significance.  Furthermore, the private 
examination report from 1980, wherein the veteran's ears were 
reported as entirely normal at that time, provides the basis 
for the conclusion the veteran's hearing was normal at that 
time, more than 25 years after service.  Moreover, coupled 
with the veteran's separation examination, the 1980 
examination report undermines the claim that a hearing loss 
disablement is related to service.  See also Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint after service can be 
considered as a factor in determining a service connection 
claim).  It is additionally noteworthy that the 1980 
examination report was not available to the VA examiner who 
prepared the November 2002 examination report inasmuch as the 
1980 report was not associated with the claims file until 
after the VA audiology examination was completed.  The 
absence of pertinent findings in service and for more than 25 
years thereafter weighs heavily against the claims and 
supports the conclusion that hearing loss and tinnitus 
developed after 1980 and certainly after service.  

In the absence of any competent medical evidence of a nexus 
between a disability and service, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App 141, 144 (1992).  

In adjudicating each claim, the Board has considered the 
appellant's assertions.  However, here, each claim on appeal 
turns on the medical matters of current disability and nexus; 
as a layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to render a 
persuasive opinion on a medical matter.  See Bostain v. West 
, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"). 

Under the circumstances, the claims for hearing loss and 
tinnitus on appeal must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, in the absence of any 
competent evidence to support either claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition and a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
inservice stressor actually occurred.  In this case, the 
claims file contains a diagnosis of PTSD dating from 
September 2002.

At the time when the claim for PTSD was adjudicated by the 
RO, the veteran had been unable to furnish stressors with 
adequate specificity to enable verification.  However, at his 
hearing before the undersigned in August 2004, the veteran 
claimed that a boiler had exploded on his ship injuring some 
sailors in July or August 1950.  The veteran also related 
that his ship, the U.S.S. Manchester (CL-83) was involved in 
supporting the invasion of Inchon and that his ship evacuated 
large numbers of wounded and served as the platform for a 
large number of burials at sea; the veteran recalled on one 
occasion burying 111 men at sea, consisting of Air Force and 
Navy Pilots as well as Army servicemen.  The veteran 
indicated that he was involved with transporting the wounded 
and that he personally witnessed extensive casualties.  The 
Board observes that the Inchon invasion occurred in mid 
September 1950.  The Board is of the opinion that ship's logs 
could corroborate the claimed stressors.

Accordingly, the case is REMANDED for the following action:

1.  The appropriate entity should be 
contacted, (e.g. the Naval Historical 
Center, Ships Deck Logs Section, 
Washington Navy Yard, Building 57, 805 
Kidder Breese, S.E. Washington, DC 20374-
5060) and request the ships logs/deck 
logs or similar document for the U.S.S. 
Manchester (CL-83) for the period between 
July 1, 1950 and October 31, 1950, as may 
show whether the boilers exploded and 
whether the ship was involved with the 
transport of significant numbers of 
casualties and whether it participated in 
large scale burials at sea.

2.  If, and only if, the RO determines 
that the record establishes the existence 
of a verified stressor or stressors, then 
the RO should arrange for the veteran to 
be examined by a VA psychiatrist.  The RO 
must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record.  
The examiner should then be asked to 
determine (1) whether the diagnostic 
criteria for PTSD under DSM IV have been 
satisfied and (2) whether there is a 
nexus between PTSD symptomatology and one 
or more of the inservice stressors found 
to be established by the RO.   A detailed 
rationale for all opinions expressed 
should be provided.  The claims folder, 
or copies of all pertinent records, must 
be made available to the examiner for 
review.    

3.  Upon completion of the above 
development and after giving the 
appellant full opportunity to supplement 
the record, if desired, the RO should 
again adjudicate the issue of entitlement 
to service connection for PTSD. 

Should the decision remain adverse to the 
appellant, he and his representative 
should be furnished with a supplemental 
statement of the case, and afforded an 
opportunity to respond thereto.  

Thereafter the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this REMAND is to assist the veteran in the 
development of facts pertinent to his claim.  By this REMAND, 
the Board intimates no opinion as to the ultimate disposition 
of the appeal.  No action is required of the veteran until he 
receives further notice from the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


